Citation Nr: 0733032	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-26 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date earlier than May 6, 2004, 
for the establishment of service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from June 1966 to April 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which granted service connection for 
PTSD, effective May 6, 2004.  The veteran appealed, 
contending that an earlier effective date was warranted.

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in March 2006.  A transcript 
of this hearing has been associated with the veteran's VA 
claims folder.

The Board remanded this case in May 2007 for the RO to 
adjudicate the issue of whether a November 1980 rating 
decision's denial of service connection for delayed stress 
neurosis was the product of clear and unmistakable error 
(CUE).  By a subsequent June 2007 rating decision, the RO 
concluded that the November 1980 rating decision was not the 
product of CUE.  Accordingly, the Board finds that the remand 
directives have been complied with, and, as such, a new 
remand is not required to comply with the holding of Stegall 
v. West, 11 Vet. App. 268 (1998).

The Board further notes that the documents assembled for 
review do not reflect that a Notice of Disagreement was filed 
by or on behalf of the veteran with respect to the 
determination that the November 1980 rating decision was not 
the product of CUE.  For example, the veteran's 
representative noted this decision in a September 2007 
statement, but did not express disagreement with the decision 
nor a desire for appellate review.  Therefore, the Board does 
not currently have jurisdiction to address the CUE claim.  
See 38 C.F.R. §§ 20.200, 20.201.




FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the disposition of the instant case has been completed.

2.  Service connection was previously denied for delayed 
stress neurosis by a November 1980 rating decision.  The 
veteran was informed of this decision, including his right to 
appeal, and he did not appeal.

3.  Following the November 1980 rating decision, the next 
written communication in which the veteran indicated a desire 
to file a claim of service connection for PTSD was received 
by VA on May 6, 2004.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 6, 2004, 
for the establishment of service connection for PTSD are not 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The United States Court of Appeals for Veterans' Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this regard, the veteran 
was sent pre-adjudication notice regarding his underlying 
claim of service connection for PTSD by a letter dated in 
August 2004.  The Board observes that this letter discussed 
VA's basic duties to assist, including what information and 
evidence the veteran must submit, what information and 
evidence will be obtained by VA, and indicated the need for 
the veteran to advise VA of or to submit any evidence in his 
possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
holding in Quartuccio, supra.

The Board acknowledges that the veteran has not been sent a 
letter which contains the specific information regarding 
disability rating(s) and effective date(s) discussed by the 
Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  However, the veteran has actively participated in 
the processing of his case, and the statements submitted in 
support of his claim have indicated familiarity with the 
requirements for the benefit sought on appeal.  For example, 
in a December 2005 statement, the veteran's representative 
summarized the statutory criteria for effective dates found 
at 38 U.S.C.A. § 5110.  In addition, by his statements and 
hearing testimony the veteran has acknowledged the impact the 
prior denial of November 1980 has upon his claim for an 
earlier effective date.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006) (VA can demonstrate that a notice defect is 
not prejudicial if it can be demonstrated ... that any defect 
in notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it.); 
see also Overton v. Nicholson, 20 Vet. App. 427 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

The Board further notes that adjudication of a claim for an 
earlier effective date in this case is based upon evidence 
already in the claims folder; the resolution of the claim 
depends upon when certain document(s) were either received by 
VA and/or promulgated to the veteran.  Consequently, there is 
no additional development that can be conducted, nor any 
other records which can be obtained, which would substantiate 
the veteran's claim.  

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  


Legal Criteria.  The effective date for the grant of service 
connection for a disease or injury is the day following 
separation from active duty or the date entitlement arose if 
a claim is received within one year after separation from 
service. Otherwise, the effective date is the date of receipt 
of claim, or date entitlement arose, whichever is later.  The 
effective date of an award based on a claim reopened after 
final adjudication shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by the Secretary.  38 C.F.R. § 3.151.  
Any communication or action, indicating an intent to apply 
for one or more benefits, under the laws administered by VA, 
from a claimant may be considered an informal claim.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution. If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  When a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. 3.155.

The provisions of 38 C.F.R. § 3.157 commence with notation of 
the general rule that the effective date of compensation 
benefits will be the date of receipt of the claim or the date 
when entitlement arose, whichever is the later.  However, 
this regulation goes on to provide that receipt of clinical 
reports of examination or hospitalization may serve as 
informal claims "for increase or to reopen" where the claim 
is for an already service-connected condition.  The date of 
receipt of such clinical evidence may serve to form the basis 
for an earlier effective date for the subsequent award of VA 
benefits if such benefits derive from (1) a claim for 
increased evaluation or (2) an application to reopen a claim 
for compensation denied because the service-connected 
disability was not of compensable degree.  Since the 
veteran's appeal flows from his original claim of service 
connection, the provisions of 38 C.F.R. § 3.157 are not for 
application in the instant case.

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).

The Federal Circuit, in Rodriguez, supra, pointed out that 
for purposes of establishing the requirements and procedures 
for seeking veterans' benefits, a claim, whether "formal" or 
"informal" must be "in writing" in order to be considered a 
"claim" or "application" for benefits, and that the 
provisions of 38 C.F.R. § 3.1(p) define "claim," informal as 
well as formal, as a "communication in writing."  Further, 
the Federal Circuit stated that when 38 C.F.R. § 3.155(a) 
refers to "an informal claim," it necessarily incorporates 
the definition of that term in 38 C.F.R. 
§ 3.1(p) as a "communication in writing."  The Federal 
Circuit also pointed out the provisions of 38 C.F.R. § 
3.155(a) make clear that there is no set form that an 
informal written claim must take.  All that is required is 
that the communication "indicat[e] an intent to apply for one 
or more benefits under the laws administered by the 
Department," and "identify the benefits sought."


Analysis.  In the instant case, the Board finds that the 
veteran is not entitled to an effective date earlier than May 
6, 2004, for the establishment of service connection for 
PTSD.

The veteran essentially contends that his effective date 
should be from when he filed his original service connection 
claim in October 1980.

As already noted, service connection was previously denied 
for delayed stress neurosis by a November 1980 rating 
decision.  The veteran was informed of that decision, 
including his right to appeal, and he did not appeal.  In 
fact, he acknowledged in his July 2005 Substantive Appeal and 
at his March 2006 hearing that received notice of the 
November 1980 rating decision, that he was aware of the one 
year appeal period, and that he did not appeal.  Therefore, 
that decision is final.  Moreover, the Board does not 
currently have jurisdiction to address whether the November 
1980 rating decision was the product of CUE.  

In view of the foregoing, the effective date for the 
establishment of service connection for the veteran's PTSD 
can be no earlier than the date of receipt by VA of his next 
service connection claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400; see also Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

The Board has thoroughly reviewed the record, and finds no 
written communication was received by VA in which the veteran 
indicated he was seeking service connection for PTSD prior to 
the current effective date of May 6, 2004.  The veteran, at 
his March 2006 hearing, indicated that no claim was filed 
between the November 1980 denial and the claim received by 
the RO in May 2004.  In short, following the November 1980 
rating decision, no valid claim of service connection for 
PTSD was filed prior to the current effective date.  See 
Rodriguez, supra.  Consequently, the Board finds that there 
is no legal basis to assign an earlier effective date for the 
establishment of service connection for PTSD.  Accordingly, 
the veteran's appeal must be denied.


ORDER

Entitlement to an effective date earlier than May 6, 2004, 
for the establishment of service connection for PTSD is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


